DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
Applicant should note that the large number of references in the attached IDS have been considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (page 12, paragraph 0058). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Regarding paragraph 0052 US Patent Publication No 2016/0045125 should be updated with the appropriate Patent number now that this case has been allowed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 17 each recite “a histogram of percentage of runs having each number of heartbeats plotted against a duration of runs specified by a number of heart beats”.   This language appears to be in relation to the graphs found in figures 5B-5G, which are runs distribution in RSA detection.   The Y-axis is labeled as % of runs and the X-axis is labeled as Run Duration (beats).  These graphs are indicated in the specification as histograms, and are therefore taken as a special definition of a histogram in that histograms are generally considered to be rectangular boxes and not graphs as shown.  The above claim language is indefinite in that it is unclear what applicant intends “percentage of runs having each number of heartbeats”, which appears to be the Y-axis.  A percent is a part of a whole expressed in hundredths.  Therefore, if there are 100 runs, 5% would be 5 runs, however the language within the claims is not understood.  Further the run duration is expressly described as the number of beats per run, the language a duration of runs specified by a number of heart beats, is therefore indefinite and not understood in light of the specification.
Claims 7 and 17 recite “substantially low percentage of 1-beat runs”.  The word substantially is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that use the word “means”, “step” or “configured to” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are:
“sensing circuit configured to sense”, “detection circuit configured to detect”, “detector configured to detect” and “respiratory sinus arrhythmia (RSA) detector configured to detect RSA” in claim 1.
“detector is configured to compute” in claim 2.
“detection enhancer is configure to negate” in claim 3.
“detection enhancer is configured to indicate a false positive” in claim 4.
“runs detector configured to detect runs” and “runs analyzer configured to analyze” in claim 5.
“runs analyzer is configured to produce a histogram” in claim 6.
“runs analyzer is configured to detect the RSA pattern” in claim 7.
“therapy control circuit configured to control the delivery” in claim 8.
“sensing circuit is configured to sense” in claim 9.
“storage device configured to store” in claim 10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Allowable Subject Matter
Claims 1-5, 8-16 and 18-20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  independent claim 1 and 11 each recite detecting RSA using the cardiac signal, and verifying each detection of the AF based on whether the RSA is detected.  In this case, atrial fibrillation is detected using ventricular depolarizations and ventricular intervals (i.e. RR or VV intervals in the cardiac signal).  However, there are often false positives with respect to atrial fibrillation, the invention reads over the prior art in that the RSA, from the same cardiac signal, is utilized to avoid false positives for identifying AF.  This appears to be an improvement over, or an addition to, applicant admitted prior art reference 9,999,368.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okubo et al. US 2017/0277858 discloses in paragraph 0233: 
In general, the respiration rate at rest is around 15 to 20 [breaths/minute] where the value of an R-R interval is detected as a peak of approximately 0.3 to 0.5 Hz in accordance with a breathing cycle by a frequency analysis on the interval value. Unlike other irregular heartbeats, the respiratory sinus arrhythmia is a normal biological response and is thus distinguished from a change in the R-R interval caused by a bradycardia tachycardia syndrome, atrial fibrillation, ventricular tachycardia, torsades de pointes, an atrioventricular block, a premature ventricular contraction or a premature supraventricular contraction and excluded from the factor for increasing the risk of onset of a disease.

However, Okubo fails to disclose or render obvious all of the limitations of claims 1 and 11 in combination with detecting RSA using a cardiac signal and verifying each detection of AF based on whether RSA is detected.  

Brockway et al. US 2015/0164355 discloses in paragraph 0036:
In one embodiment, the energy of higher frequency beat-to-beat fluctuations in RR interval is computed. In some embodiments premature beats are identified (premature beats of either ventricular or atrial origin) and excluded prior to computing the energy of higher frequency beat-to-beat fluctuations. This computed measure of energy is indicative of the higher frequency changes in RR interval that correspond to those typical of AF. Lower frequency changes in RR interval that are not indicative of the presence of AF (e.g., those corresponding to respiratory sinus arrhythmia and changes in physical activity) are not included in this energy measure. An envelope of the higher frequency energy is computed. When the envelope exceeds a threshold for a predetermined time, the series of RR intervals is determined to be sufficiently irregular to indicate that AF might be present. Once it is established that AF may be present, a metric of entropy (i.e., chaos) is computed for the series of RR intervals to confirm the presence of AF. In some embodiments it is advantageous to compute entropy only after a first order irregularity is found because entropy algorithms are generally computationally demanding.

However, Brockway fails to disclose or render obvious all of the limitations of claims 1 and 11 detecting RSA using a cardiac signal and verifying each detection of AF based on whether RSA is detected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792